FILL- COPY




                          IN
                                        -GCMffc
                               THE SUPREME COURT OF TEXA^             12th Court cf Appei



NO. 12-0493

                                                                                ( •
 ELLEN LYNNE PATRICK,
                                                                       CATHY S. I
 INDIVIDUALLY AND ON BEHALF
OF THE ESTATE OF DENNIS
JAMES PATRICK, DECEASED,                                                        Smith County,
 KRISTY L. PARKER AND JOSEPH
                                                §
 P. PATRICK
                                                §                                     12th District.
v.
                                                §
WILLIAM CONNER, M.D. AND
JEFF W. FIDONE, M.D.




                                                                            January 18, 2013


       Petitioners' petition for review, filed herein in the above numbered and styled case,
having been duly considered, is ordered, and hereby is, denied.




                                    ••••••••••



       I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
that the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes of
said Court under the date shown.

       It is further ordered that petitioner, ELLEN LYNNE PATRICK, INDIVIDUALLY AND
ON BEHALF OF THE ESTATE OF DENNIS JAMES PATRICK, DECEASED, KRJSTY L.
PARKER AND JOSEPH P. PATRICK, pay all costs incurred on this petition.
       WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 13th day of March, 2013.



                                                    Blake A. Hawthorne, Clerk

                                                    By Kathy Sandoval, Deputy Clerk
                                                                    FILE COPY




                         The Twelfth Court of Appeals

                                    Tyler, Texas


Supreme Court No.        12-0493

Court of Appeals No.     12-10-00405-CV



      Please note Rule 18.5 Tex. R. App. P.: If the Supreme Court declines to
grant review, any unpaid Supreme Court costs must be included in the court
of appeals' mandate. If any fees remain outstanding in the above case, a fee
list will accompany this receipt.
      Certified Copy of order in the above case received in the      Court of
Appeals on                                .



      By.
         Deputy Clerk